Citation Nr: 0528131	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  99-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the lumbar 
spine, status post L4-5 discectomy, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected status post fracture of the left 
fifth metatarsal.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which granted service connection for 
mechanical low back pain syndrome and assigned a 10 percent 
disability rating, and also granted service connection for 
status post fracture of the left fifth metatarsal and 
assigned a noncompensable (zero percent) disability rating.

Procedural history

The veteran served on active duty from September 1987 to 
January 1998.

As noted above, the April 1999 rating decision granted 
service connection for mechanical low back pain syndrome and 
assigned a 10 percent disability rating and also granted 
service connection for status post fracture of the left fifth 
metatarsal and assigned a noncompensable (zero percent) 
disability rating.

The veteran testified before a hearing officer at the RO in 
September 1999.  A transcript of that hearing is associated 
with the veteran's claims folder.

This case was previously before the Board in June 2003.  At 
that time, the case was remanded for further development.  
After that development was completed, the case was returned 
to the Board.

Issues not on appeal

In September 2003, the veteran filed a claim of entitlement 
to service connection for a cervical spine disability, 
claimed as secondary to the service-connected degenerative 
disc disease of the lumbar spine.  This claim was denied by 
the RO in a June 2004 rating action.  To the Board's 
knowledge, the veteran has not disagreed with that decision, 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

A review of the record indicates that a 20 percent disability 
rating was assigned for the veteran's lumbar spine disability 
from September 28, 1999 to December 28, 1999.  In a September 
2005 Informal Hearing Presentation, the veteran's 
representative argued for restoration of the 20 percent 
disability rating.  This matter has not yet been addressed by 
the RO in the form of an initial appealable rating action, 
and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Although the Board regrets further delaying a case that has 
been in appellate status for over six years and remanded once 
already, for reasons expressed immediately below a remand is 
necessary.

Crucially, the veteran's representative indicated in a 
September 2005 Informal Hearing Presentation that both the 
veteran's service-connected lumbar spine and left foot 
disabilities have increased in severity since his last VA 
examination.  The representative has requested more recent VA 
examinations for these disabilities.  This must be 
accomplished.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should schedule the veteran 
for a physical examination in order to 
determine the current severity of the 
service-connected lumbar spine and 
left foot disabilities.  The veteran's 
VA claims folder should be forwarded 
to the examiner for review in 
connection with the examination, and 
the examiner should acknowledge such 
receipt and review.  Any diagnostic 
testing deemed to be necessary by the 
examiner should be accomplished.  The 
report of the examination should be 
associated with the veteran's VA 
claims folder.

2.  VBA should then readjudicate the 
veteran's claims for entitlement to 
increased ratings for service-
connected degenerative disc disease of 
the lumbar spine, status post L4-5 
discectomy and status post fracture of 
the left fifth metatarsal.  In regards 
to the lumbar spine disability, the RO 
should take into consideration 
appropriate changes in the criteria 
for rating disabilities of the spine.  
If the benefits sought on appeal 
remain denied, VBA should provide the 
veteran with a SSOC and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

